PER CURIAM.
Charles Adams appeals the revocation of his probation. He was charged with five separate violations of the conditions of his probation, but the trial court in the order of revocation found only a violation of condition (4), which required appellant to “live and remain at liberty without violating any law.” Virtually no evidence of appellant’s violation of this condition was adduced at the probation revocation hearing, the sole evidence being the allegation that appellant was arrested on a charge of petit larceny. This is clearly insufficient. Crum v. State, 286 So.2d 268 (Fla. 4th DCA 1973). The order revoking appellant’s probation must be and is
REVERSED.
HOBSON, Acting C. J., and McNULTY and SCHEB, JJ., concur.